Citation Nr: 1812129	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1969 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Although the appeal initially included claims for hearing loss and tinnitus, a January 2012 rating decision granted service connection for tinnitus and hearing loss.  

The issues on appeal were remanded by the Board in July 2016 to obtain additional service treatment records and to obtain new VA examinations.  As discussed more fully below, the Board is not satisfied that there was substantial compliance with its remand directives as additional attempts should be made to obtain the Veteran's personnel and treatment records.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he injured his cervical spine, left shoulder, and thoracic spine when he fell from a two-and-one-half-ton truck at Fort Drum, New York in 1975 during either active duty training (ACDUTRA) or inactive duty training (INACDUTRA) and that he is currently disabled as a result of this incident.  

In a July 2016 remand, the Board directed the RO to attempt to obtain treatment and service personnel records for the Veteran's claimed period of ACDUTRA or INACDUTRA.  The record indicates that the RO made some attempts to obtain those records, but did not receive a complete response indicating whether those records are available.  VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  Furthermore, there has been no formal finding that those records are unavailable associated with the claims file.  See 38 U.S.C. § 5103A (b)(1); 38 C.F.R. § 3.159 (c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).

In addition, the Veteran's representative has indicated that a private neurologist treated the Veteran in 2009 and those records do not appear to be associated with the claims file.  As those records may be material to the issues on appeal, the RO should attempt to obtain the records from the Veteran's private neurologist.

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the Veteran the required notice which sets forth the pertinent law and regulations regarding ACDUTRA and INACDUTRA.

2. The RO should verify all periods of the Veteran's INACDUTRA and ACDUTRA.

3. Contact the appropriate facility to request the complete service treatment records and service personnel records pertaining to the Veteran's periods of service in the ACDUTRA or INACDUTRA during 1975.  All attempts to obtain the records must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159 (c)(2).  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The Veteran should be asked to submit copies of any pertinent records in his possession.

4. The RO should contact the Veteran and attempt to obtain records for any treatment the Veteran received from any private physician related to the claimed disabilities, to include the private neurologist in Oak Ridge, TN who treated the Veteran in 2009, and associate any records located with the claims file.  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The Veteran should be asked to submit copies of any pertinent records in his possession.

5. If any additional medical records are located, the RO should obtain an addendum opinion from the examiner who conducted the Veteran's September 2016 VA examinations, or another suitable examiner if that examiner is not available regarding following:

a) Whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability is related to any period of INACDUTRA or ACDUTRA, to include the claimed injury the Veteran sustained in 1975.

b) Whether it is at least as likely as not (50 percent probability or greater) that any current left shoulder disability is related to any period of INACDUTRA or ACDUTRA, to include the claimed injury the Veteran sustained in 1975.

c) Whether it is at least as likely as not (50 percent probability or greater) that any current thoracic spine disability is related to any period of INACDUTRA or ACDUTRA, to include the claimed injury the Veteran sustained in 1975.

The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed.

A new examination should only be scheduled if the examiner deems one necessary.

5.  After completing the above and any additional development deemed necessary, readjudicate the claims. If any benefit sought on appeal remains denied, then a fully responsive SSOC should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

